Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 5-10 and 16-22, filed 6/29/22, with respect to the claims have been fully considered and are persuasive. The 101, 112, and 103 rejections of the claims have been withdrawn. The claim, drawing, and specification objections are withdrawn due to the amendments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a Non-Linear Voltammetry (NLV)-based method for charging a battery system, the method comprising iterations for charging the battery system, each iteration for charging including operations of: setting the battery system to a certain charging-voltage value which is non-linearly changing and gradually increasing at iterations, during a variable iteration duration, measuring a current being drawn by the battery system, to determine a time-derivative di/dt of charge current and monitor a drop-rate of the current being drawn, measuring temperature within the battery system, applying a relaxation with charging kept on hold and at least substantially zero current to the battery system to stabilize with its new charge, whenever the measured temperature rises above a safety limit, for a time duration until resuming when an expected temperature range is secured; the prior art fails to disclose the further inclusion of the combination of determining a next charging-voltage value for a next charging iteration, by applying, for a previous iteration duration a time-derivative of voltage dv/dt that is calculated from the following equation: Kn=(dv/dt)*(dI/dt)α where K is changed at iterations, based on a set of parameters including a State of Charge (SOC) and a State of Health (SOH) of the battery system; α is an adjustable constant, to match non-linear relations between current and voltage based on different types of battery, dI/dt is an average value of a time derivative of the drawn current during the previous charging iteration.
Dependent Claims 2-20 are allowed for their dependence upon allowed Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859